By the Court.
There are many precedents in this court for the allowance of costs, upon quashing writs of certiorari for defect of jurisdiction and in analogous cases. And the principle seems as correct as the precedents are authoritative. In Hurley v. Cooper, at November term, 1794, a certiorari was quashed for want of j urisdiction; In The State v. Vanderveer, at May term, 1823, because allowed by a judge at chambers, and not in court; In Coddington v. Staunton, at September term, 1823, because a prosecutor was not named, either in the rule for allowance, or on the writ; In Phillips v. Phillips, and in Saxton v. Geary, at September term, 1824, because not the proper remedy; In The State v. Woodward, at February term, 1827, because sued out against good faith; and in all these, costs were ordered.
In the present case, the-certiorari was quashed for want of jurisdiction.
Let there be an order for costs.